Judgment of the Supreme Court, New York County (Dontzin, J.), rendered October 14, 1980, convicting defendant of perjury in the first degree after a jury trial and sentencing him as a second felony offender to a term of two to four years, to run consecutively to any unexpired prior sentences, affirmed. Whether or not defendant’s custodial statement that his accomplice lived on the same block as he did would have been admissible in a trial for the robbery to which defendant pleaded guilty, a question not necessary to decide here, the statement was properly admitted under the principles both set forth and implicit in People v McGrath (46 NY2d 12, cert den sub nom. McGrath v New York, 440 US 972) and Harris v New York (401 US 222) in defendant’s trial for perjury arising out of testimony that he gave at his accomplice’s trial many months after the statement was made. Indeed, even if the admission of the statement on the perjury trial was error, the error would have been harmless beyond a reasonable doubt in light of the overwhelming character of the evidence presented (People v Crimmins, 36 NY2d 230, 237). Concur — Sandler, J. P., Bloom, Fein, Asch and Milonas, JJ.